DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on June 15, 2022 is acknowledged. Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant further elected chondroitin sulfate as the polymer species and ethylene as the definition of the linker variable “A.” These have been expanded the polymers recited in claim 8 and to the definition of A recited in claim 2, formula II, respectively.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al (US 4,489,065) and Itoh et al (US 6,407,129) in view of (Bapat et al (US 2014/0364595). 
Walton teaches the preparation of a prodrug conjugate comprising a drug covalently attached to a chondroitin, such as chondroitin sulfate (CS). See abstract. The reference further teaches that the drug may be attached directly or via a linking group. See col 2, lines 13-65. The reference further discusses in general the use of a reactive group of a drug with a linker that is in turn attached to CS. Suggested linkers include amino acids and 6-aminocaproic acid. See col 3. The reference exemplifies the attachment of an amino acid carboxyl to a drug and then forming an amide bond with a CS carboxyl resulting in a conjugate. See Examples 19-21. The reference is silent regarding a linker required by the instant invention comprising an attachment to a drug (compound) via a quaternary ammonium salt or iminium salt.
Itoh teaches the preparation of azole prodrug comprising quaternization of the azole ring with a substituent that can be eliminated in vivo. See abstract. The quaternization is achieved by reacting the azole compound with a reactant comprising a halomethyl ester. See Tables 1 and 2, and paragraphs bridging col 19-20. 
Bapat teaches the preparation of polymeric conjugates of azole-containing drugs. See abstract and paragraphs [0047]-[0054] and [0086]-[0088]. The reference exemplifies a conjugate comprising an azole drug attached to a polysaccharide via a linker wherein the linker attaches to the drug by quaternization of a tertiary amine. See Figure 5C. The mechanism of the cleavage is depicted in Figure 1A. The reference further teaches two methods for preparing a halomethyl ester from a carboxylic acid. See Examples 1 and 2. The reference further suggests the use of carboxyl-containing polysaccharides, such as hyaluronic acid, as a carrier. See paragraph [0109].  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to prepare a polysaccharide conjugate of an azole-containing drug via a linker wherein a linker is attached to the drug by quaternization of the azole moiety with a reasonable expectation of success. It would be further obvious to use any of the suggested polysaccharides, such as chondroitin (sulfate) or hyaluronic acid. This modification would amount to a known technique using suggested carboxyl-containing linkers adapted suitably for delivering this class of drug. The structure of the linkers suggested by Walton would be consistent with those described in claim 2. Itoh establishes that it is known to quaternize an azole moiety to prepare a prodrug, and Bapat reiterates the use of the method for preparing a polymer conjugate.      
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623